Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/292699 
    
        
            
                                
            
        
    

Parent Data15292699, filed 10/13/2016 and having 1 RCE-type filing thereinClaims Priority from Provisional Application 62240684, filed 10/13/2015



Claims 1- 5 were pending. 
Please see Interview summary with Attorney Joseph T. Leone dated 02/08/2021 attached with this office action.  Applicant’s arguments in appeal were found persuasive. 

Reasons for Allowance

Claims 1-5 are allowed. Prior art on record does not teach nor suggests treatment of central apnea by retinoic acid as claimed.  Closest prior art is Gaston et al. (US Patent 7,432,301). Instant claims are drawn to a method of inhibiting central apnea in a mammal, the method consisting essentially of administering to a mammal a central apnea inhibitory-effective amount of a composition comprising at least one retinoid selected from the group consisting of all-trans retinoic acid, 13-cis retinoic acid, and 9-cis retinoic acid.   


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628